Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 1 of 13 Page ID
                                 #:10710




                   EXHIBIT C
Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 2 of 13 Page ID
                                 #:10711
                              Frymi Biedak



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



            THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
                                               )
                               PLAINTIFFS,     )
                                               )
                  VS.                          ) CASE NO.
                                               ) 2:15-CV-6633-CAS-ASJWX
                                               )
            GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
            TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP.,        )
                                               )
                               DEFENDANTS.     )
            ___________________________________)




                      VIDEOTAPED DEPOSITION OF FRYMI BIEDAK

                                       TAKEN ON

                               MONDAY, MARCH 25, 2019




            Sandra Mitchell
            C.S.R. 12553




         eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 3 of 13 Page ID
                                    #:10712
                                   Frymi Biedak

                                                                        Page 203
15:51:31    1     total annually" -- "annual income."

            2              Do you see that?

            3         A    Yes.

            4         Q    Do you know whether or not Swartz IP ever

15:51:36    5     generated 2 to $5 million in annual income?

            6         A    I have no idea.

            7         Q    And in terms of liquid net worth, over

            8     $5 million, do you have any information about that line?

            9         A    I have no idea.

15:51:48 10           Q   And do you have any information about the total

           11     net worth over $5 million?

           12         A    No.

           13         Q    Thank you.

           14              This will be Exhibit 26.

15:52:21 15                      (Exhibit 26 was marked for

           16                    identification by the Court Reporter

           17                    and is attached hereto.)

           18              THE WITNESS:    You want me to look at this?

           19     BY MR. WIECHERT:

15:53:12 20           Q   Yes, please.

           21              Ms. Biedak, it's a multipage document.        And

           22     just take a look through.    Take as much time as you need

           23     to determine what it relates to.

           24         A    Okay.

15:54:16 25           Q   All right.    Do you recognize this e-mail and


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 4 of 13 Page ID
                                    #:10713
                                   Frymi Biedak

                                                                        Page 204
15:54:18    1     the attachments?

            2         A    When you say "recognize" -- when was it sent?

            3         Q    Well, let's walk through --

            4         A    Eight years ago.

15:54:29    5         Q   Let's walk through it.

            6         A    Sure.

            7         Q    The from line is from you; correct?

            8         A    Yes.

            9         Q    And it's sent on November 10th, 2011 at 4:56 to

15:54:38 10       a seanedr- -- seanedrington@db.com.

           11              Do you see that?

           12         A    Yes.

           13         Q    And a Alisa Liley is also a recipient?

           14         A    Yes.

15:54:49 15           Q   And do you recall that Sean Ed- -- Edrington

           16     was a representative of Deutsche Bank?

           17         A    Yes.

           18         Q    As was Alisa Liley?

           19         A    She was the assistant, I think.

15:54:58 20           Q   She was his assistant?

           21         A    Well, I don't think she, like -- I think she

           22     was more like an associate.

           23         Q    A coequal?   They both did work at the bank?

           24         A    Yes.

15:55:10 25           Q   And the subject matter was "Swartz IP Group,


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 5 of 13 Page ID
                                    #:10714
                                   Frymi Biedak

                                                                        Page 205
15:55:14    1     Inc., New Account with Deutsche Bank."

            2              Do you see that?

            3         A    Yes, I do.

            4         Q    The importance on e-mail was high.

15:55:21    5             Now, is that because you designated it as high?

            6         A    I pretty much put everything as high.

            7         Q    There was a sense of urgency in everything?

            8         A    It was always.

            9         Q    Always a sense of urgency.      I get it.

15:55:31 10               The purpose of the e-mail was to provide

           11     Deutsche Bank information needed to set up a new account

           12     for Swartz IP group; correct?

           13         A    Yes.

           14         Q    And so you gathered the information and then

15:55:49 15       you transmitted it by e-mail; correct?

           16         A    Yes.

           17         Q    Going through this document -- well, let's

           18     start with basically the last two pages.

           19              Do you recognize the last page as

15:56:20 20       Mr. Bergstein's driver's license?

           21         A    Yes.

           22         Q    Do you recognize what appears to be on the

           23     second to the last page a photocopy of the passport of

           24     Mr. Bergstein?

15:56:33 25           A   Yes.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 6 of 13 Page ID
                                    #:10715
                                   Frymi Biedak

                                                                         Page 206
15:56:38    1         Q   You'll also notice that -- one, two, three --

            2     four pages earlier, there is a certificate of secretary

            3     of Swartz IP Group, Inc. that was bearing the signature

            4     of David Bergstein; correct?

15:56:59    5         A   Yes.

            6         Q    Mr. Bergstein was designated the president of

            7     Swartz IP on the corporate account authorization.           And

            8     if you go to page -- let me count them.         One, two,

            9     three, four, five, six, seven, eight.

15:57:38 10           A   Yes.     I looked at it.

           11         Q   All right.     Nine and ten.    Six, seven, eight

           12     nine, and ten.    Well, let's do this.    All right.    I

           13     don't want to -- if you can go to the page that states

           14     "corporate and other organized entities."

15:58:03 15           A   Which page is this?

           16         Q   I'll make it easier.       I'm sorry.    And then

           17     we'll walk through it.

           18             There you go.

           19         A   Thank you.

15:58:23 20           Q   And it appears that the information on the page

           21     entitled "Corporate and Other Organized Entities" was

           22     inputted on a computer rather than handwritten?

           23         A   Yes.

           24         Q   Did you input this information?

15:58:47 25           A   It's possible.     It could have been also put in


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 7 of 13 Page ID
                                    #:10716
                                   Frymi Biedak

                                                                        Page 207
15:58:50    1     by the bank, by Alisa Liley.

            2         Q    If the bank put it in, would it have been based

            3     on information that was provided by someone outside the

            4     bank; correct?

15:58:58    5         A   That's the way I see it, yes.

            6         Q    Do you recall providing the bank information

            7     about Swartz IP's financials?

            8         A    I don't -- I don't remember.

            9         Q    You did, though, ultimately send them the

15:59:11 10       package to open this new account pursuant to the e-mail?

           11         A    Pursuant to the e-mail, yes.

           12         Q    Now, you'll notice on the "Corporate and Other

           13     Organized Entities" page, there is a box checked for

           14     entities' annual income and it shows 1 to $5 million.

15:59:30 15               Do you see that?

           16         A    One to $5 million.     I'm sorry.    Wh- -- where is

           17     this?

           18         Q    It's about two-thirds of the way down.

           19              MR. MCGONIGLE:    What page are you looking at?

15:59:47 20               MR. WIECHERT:     "Corporate and other organized

           21     entities."

           22              MR. MCGONIGLE:    That is the page before that.

           23              THE WITNESS:   This one?

           24     BY MR. WIECHERT:

15:59:59 25           Q   Yes.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 8 of 13 Page ID
                                    #:10717
                                   Frymi Biedak

                                                                        Page 208
16:00:00    1         A   All right.

            2         Q    Two-thirds of the way down, there is a box

            3     checked for entities' annual income.

            4              Do you see that?

16:00:06    5         A   Yes.

            6         Q    And it shows 1 million to $5 million?

            7         A    That's what it says.

            8         Q    Yes.

            9              Do you know where that information came from?

16:00:12 10           A   No.

           11         Q    Okay.   But you do know it was submitted to the

           12     bank?

           13         A    If this is the do- -- if -- if this is the

           14     e-mail and it lists the documents here, because it says,

16:00:22 15       "completed and signed corporate account authorization"

           16     or whatever those -- the -- the three first forms then

           17     yes, it was probably submitted to the bank.

           18         Q    All right.

           19         A    Most likely.

16:00:32 20           Q   And then there is also a checked box for

           21     entity's net worth excluding principal residence and it

           22     shows $5 million or more.

           23              Do you see that?

           24         A    I see that, yes.

16:00:43 25           Q   And it indicates that approximately 80 percent


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 9 of 13 Page ID
                                    #:10718
                                   Frymi Biedak

                                                                        Page 209
16:00:46    1     of the net worth is in investable asset stocks bonds, et

            2     cetera.

            3               Do you see that?

            4         A     Where is this?

16:00:57    5         Q     That's about -- that's in the --

            6               MR. MCGONIGLE:     Right this one here.

            7     BY MR. WIECHERT:

            8         Q     Right under the annual income and net worth.

            9         A     Yes.

16:01:05 10           Q     Yes.

           11         A     I can see it, yeah.

           12         Q     Do you know whether Swartz IP at the time that

           13     this information was submitted to the bank had

           14     investable assets of approximately $4 million or more?

16:01:25 15           A     I wouldn't know one way or the other.

           16         Q     If you go to the next page, it says "Authorized

           17     Parties Details."

           18               Do you see that?

           19         A     Appro- -- yes, I do.    I do.

16:01:41 20           Q     All right.   And there is only one authorized

           21     party there; correct?

           22         A     That's David Bergstein.

           23         Q     And was that his legal address, 6433 Topanga

           24     Canyon Boulevard, Suite 154, Canoga Park as of

16:01:57 25       November 10th, 2011?


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 10 of 13 Page ID
                                   #:10719
                                   Frymi Biedak

                                                                        Page 210
16:02:01    1         A      I -- I would have not put this address in.

            2         Q      Why not?

            3         A      Because I was not -- I never used his address

            4     for -- for -- for anything.     I would have put in

16:02:15    5     probably the -- the Colorado address.

            6         Q      What was his address?     What was there at 6433

            7     Topanga Canyon --

            8         A      It was a mailing address.    I think it was a

            9     mailing address for David Bergstein.

16:02:25 10           Q      It was David Bergstein's mailing address?

           11         A      I think so, yes.

           12         Q      Is there actually a suite there or is it just a

           13     mailbox?

           14         A      I think it's a mailing -- I think it's a

16:02:35 15       mailbox.

           16         Q      If you go farther down, it shows a business

           17     phone of (310)828-1515.

           18         A      That is my direct line.    Still is.

           19         Q      That's your direct line, not Mr. Bergstein's

16:03:01 20       direct line?

           21         A      My direct line.

           22         Q      And there is a cell phone number of

           23     (213)618-3036.

           24                Whose number is that?

16:03:09 25           A      That used to be David Bergstein's.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 11 of 13 Page ID
                                   #:10720
                                     Frymi Biedak

                                                                        Page 211
16:03:16    1         Q      All right.   If you go to the next page.

            2         A      (Witness complies.)

            3         Q      For account contact, they identify you as the

            4     assistant to David Bergstein.

16:03:30    5                Do you see that?

            6         A      Yes.

            7         Q      So when this was submitted, you were identified

            8     to the bank as the account contact for the Swartz

            9     account?

16:03:42 10           A      No.    Not really.   I was assistant to David

           11     Bergstein who basically gave the paperwork.

           12         Q      So who was the bank's account contact for this?

           13         A      For the accounting, I have no idea.

           14         Q      Not for an accounting standpoint.

16:04:01 15                  But if the bank had a question about the Swartz

           16     IP account based on this paperwork that you submitted,

           17     who would the question go to?

           18         A      Well, they would probably call David Bergstein.

           19     If he didn't answer the phone, they probably would call

16:04:14 20       me and ask me to go to -- get in touch with

           21     Mr. Bergstein.

           22         Q      And you can look through the document to -- or

           23     take my representation, but Mr. Jam was nowhere

           24     mentioned in any of these papers; correct?

16:04:28 25           A      I didn't see his name, no.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 12 of 13 Page ID
                                   #:10721
                                     Frymi Biedak

                                                                        Page 212
16:04:35    1           Q   Now, if you go two pages over, there is a

            2     corporate account authorization and terms and conditions

            3     officer certificate.

            4                 Do you see that?

16:04:50    5           A   Yes.

            6           Q     And it identifies David Bergstein as having

            7     what title with Swartz IP?

            8           A     It says here "president."

            9           Q     And then does he sign as president on this

16:05:14 10       document?

           11           A     It's a signature stamp.

           12           Q     Yes.

           13                 And on the next page, does he also have a

           14     signature stamp appear as president of Swartz IP?

16:05:27 15             A   Yes.

           16           Q     And does it also appear as secretary of Swartz

           17     IP?

           18           A     Yes.

           19           Q     Mr. Bergstein was the sole signatory on the

16:05:43 20       Swartz IP account; correct?

           21           A     Well, that, I don't know.

           22           Q     Do you know of anyone else who was?

           23           A     I wouldn't know either way.

           24           Q     Do you recall that once this account was

16:06:26 25       opened?


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-7 Filed 04/10/19 Page 13 of 13 Page ID
                                   #:10722
                                     Frymi Biedak

                                                                        Page 213
16:06:30    1         A      Are you talking about the account with Deutsche

            2     Bank?

            3         Q      Yes.

            4         A      Uh-huh.

16:06:34    5         Q      Once the Deutsche Bank account was opened that

            6     there were a number of transactions that took place

            7     through the Deutsche Bank account?

            8         A      I found out later about that.

            9         Q      You found out later about that?

16:06:46 10           A      At the time of discovery.

           11         Q      Okay.   Let's mark as Exhibit 27 an e-mail from

           12     David Bergstein to Sean Edrington as well as the related

           13     e-mail that copied you.

           14                    (Exhibit 27 was marked for

13:30:33 15                     identification by the Court Reporter

           16                    and is attached hereto.)

           17     BY MR. WEICHERT:

           18         Q      And if you look at the e-mail on the bottom of

           19     Exhibit 27, that's the one that's earlier in time.

16:07:26 20                  It was sent from David Bergstein to Sean

           21     Edrington, copied to Alisa, who's at the bank and you;

           22     correct?

           23         A      Yes.

           24         Q      It's a 10:09 a.m. Pacific Standard Time;

16:07:44 25       correct?


                eLitigation Services, Inc. - els@els-team.com
